DETAILED ACTION

This office action is a response to the AFCP 2.0 filed on 4/19/2021. Claims 1-4, 6-12 and 16-23 are pending.


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter

Claims 1-4, 6-12 and 16-23 (renumbered as 1-19) are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant's amendment filed on 4/19/2021 have overcome the current rejections. An updated search has been performed and no prior art has been found that solely, or in any reasonable combination, reads on the claims.
Claimed invention is directed to a method of paging a terminal which involves notifying a relay node of a paging identifier for identifying a terminal in paging messages. A base station transmits a paging message which comprises the paging identifier; the message is transmitted at a paging time for a destination identifier. The paging time is monitored for the destination identifier by the relay node. The method allows a terminal to be paged in a relay environment and reduces signaling overhead. 
Prior art reference Zhang discloses a paging method in a relay scenario where the paging message carrier a terminal identity and a paging message may be received at a paging moment of the terminal. The relay node determines the paging moment from the paging message.

Although prior art reference Fujishiro discloses a method for configuring a RAN paging area to a UE, which includes monitoring PDCCH timing in the DRX operation (i.e. paging occasion) based on an identifier, prior art on record does not disclose that the paging identifier differs from a permanent identifier for the terminal and is associated with the same paging time as the permanent identifier.
Claims 1, 9, 16, 21 and their dependent thereof are allowable because the closest prior art, either alone, or in combination, fails to anticipate or render obvious the above mentioned features of the paging message comprises the paging identifier, wherein the paging identifier is a temporary identifier that differs from a permanent identifier for the terminal and is associated with the same paging time as the permanent identifier; in combination with all other limitations in the claims as defined by the Applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAUMIT SHAH whose telephone number is (571)272-6959.  The examiner can normally be reached on Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAUMIT SHAH/Primary Examiner, Art Unit 2414